Citation Nr: 1759950	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on housebound status.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A.N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran had active duty for training from August 1967 to December 1967 and honorable active service with the United States Army from May 1968 to July 1969.  The Veteran had service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, denying, among other issues, the claim currently on appeal.

In a May 2015 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's May 2015 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an October 2015 supplemental statement of the case (SSOC).  The issue of entitlement to SMC was again remanded by the Board in March 2016 and March 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, the Board finds that further development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2017, the Board remanded the claim for a VA aid and attendance examination.  The Board noted that the Veteran did not attend a May 2016 examination due to his inability to travel to the VA facility without assistance.  The June 2016 supplemental statement of the case (SSOC) noted that VA medical centers could provide special accommodations to veterans with travel issues.  The Board instructed the RO to inform the Veteran that the VA facility was the nearest location and that special accommodations could be made for him to attend the VA examination.

The April 2017 VA examination request indicated that the Omaha, Nebraska VA Medical Center (VAMC) was three hours and 36 minutes away from the Veteran's home.  

In April 2017, the RO sent the Veteran a letter to inform him that the VA medical facility nearest to him was scheduling the examination.  Notably, the RO or AMC did not inform the Veteran of the special accommodations that could be made for him to attend the VA examination.  

In May 2017, the Veteran stated that he was unable to travel to the Omaha, Nebraska VA Medical Center (VAMC).  He requested an examination at the Grand Island, Holdrege, or North Platte VAMC.  

The Veteran did not attend the May 11, 2017, VA examination.  

On May 12, 2017, the Veteran appeared for a VA dermatology appointment at the Grand Island VAMC.  Recent VA treatment records indicated that the Veteran was also treated at the North Platte and Holdrege Community Based Outpatient Clinics (CBOC).  

In May 2017, the Veteran stated that he was unable to attend the May 11, 2017, VA examination because he could not travel unassisted. 

The Board finds that a remand is required to afford the Veteran another VA examination.  As noted above, the Veteran receives treatment at the Grand Island VAMC and the North Platte and Holdrege CBOCs.  It appears that the Omaha VAMC may be the closest facility to the Veteran which offers the requested aid and attendance examination.  However, it does not appear that the RO attempted to afford the Veteran the opportunity to submit a Disability Benefits Questionnaire (DBQ) completed by his physician.  The RO also did not attempt to arrange for the examination to be conducted at the Grand Island, North Platte, or Holdrege VA facilities by a VA employee with sufficient expertise to conduct the VA examination.   Therefore, the Board finds that another remand is required to afford the Veteran another opportunity to undergo a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine whether the Veteran has a need for regular aid and attendance or is housebound due solely to his service-connected disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether the it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities result in impairment that makes him so helpless as to require the regular aid and attendance of another person or results in the Veteran being confined to his house or its immediate premises.

The Veteran is currently service-connected for PTSD (rated as 70 percent disabling), ischemic heart disease (rated as 60 percent disabling) and tinnitus (rated as 10 percent disabling).  The effect of nonservice-connected disabilities must be excluded from consideration.  All opinions must be set forth in detail and explained in the context of the record.

The examination must be scheduled at the VA facility nearest the Veteran's home that is equipped for such examinations.  If this is unable to be accomplished, the RO or AMC must contact the Veteran and give him the opportunity to have his physician complete an aid and attendance DBQ.  The RO or AMC must also consider scheduling the Veteran for a VA fee-basis examination, or attempt to arrange for a VA employee with sufficient expertise to travel to the Grand Island, North Platte, or Holdrege VA facilities to conduct the aid and attendance examination.  The Veteran must be informed of the "special accommodations [that] can be made to insure [his] attendance at a scheduled examination", as referenced in the June 2016 supplemental statement of the case.
  
All efforts must be documented in the electronic claims file. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




